Citation Nr: 0332779	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals, 
status post right medial meniscectomy and generalized 
ligamentous laxity, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from November 1979 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

After the RO issued a Statement of the Case in September 
2002, VA medical records, dated from July to October 2002, 
were added to the record.  A July 2002 VA outpatient note 
reflects that the veteran was referred to an orthopedist for 
further evaluation.  In October 2002, VA records reflect that 
fee basis outpatient physical therapy was approved for the 
veteran.  It appears that pertinent medical records are 
available and should be obtained.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board also no longer has authority to 
decide claims based on new evidence without obtaining a 
waiver.  Thus, the RO must review evidence submitted by the 
veteran without a waiver, and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, instability or incoordination 
and determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board is of the opinion that another examination is 
warranted in order to comply with the DeLuca case.  Although 
the April 2001 examination did address instability, it did 
not provide medical findings with regard to weakened 
movement, excess fatigability, pain on motion or 
incoordination.  Additionally, while it was noted that the 
veteran had to take several days off from his work because of 
pain in his right knee, the frequency of such episodes was 
not reported.

Further, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 require VA to assist the appellant with his 
claim and to provide him with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
March 2001, the veteran was informed of the provisions of 
VCAA, and was told to provide the requested information 
within 60 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, supra, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO should obtain copies of 
treatment records for the veteran from 
the Clarksville VAMC since July 2002, to 
include all physical therapy records and 
orthopedic examinations.

3.  The veteran should be scheduled for 
an examination to determine the severity 
of the service-connected right knee 
disorders.  The claims file must be made 
available to the examiner for review 
prior to the examination.  In addition 
to x-rays, any other tests deemed 
necessary should be conducted.  The 
examination report should contain a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The examiner 
should state whether or not the right 
knee disability is productive of 
recurrent subluxation, lateral 
instability, weakened movement, excess 
fatigability, or incoordination, and if 
so, the severity of these manifes-
tations.  The examiner should also 
report the functional range of motion 
for the right knee, that is, that motion 
the veteran can achieve without pain.  
Stated differently, all excursion of 
movement of the right knee should be 
specifically recorded in numbers of 
degrees and any portion of the arcs of 
motion which are painful should be so 
designated.  The examiner should also 
identify any neurological impairment 
associated with the right knee.  The 
examiner should provide an opinion as to 
the nature and severity of any 
functional impairment due to the 
veteran's right knee disabilities, 
including any functional impairment due 
to pain on use or due to flare ups.  The 
examiner should elicit the veteran's 
occupational history and indicate the 
impact the veteran's right knee 
disorders have had on his ability to 
work, to include the amount of time lost 
from work during a typical month or 
year.

4.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


